Citation Nr: 1829399	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  18-05 028	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for unspecified adjustment disorder.  

2.  Entitlement to an effective date earlier than May 6, 2013 for the grant of service connection for an adjustment disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 6, 2013.  


REPRESENTATION

Appellant (Veteran) represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

On May 16, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).










      (CONTINUED ON THE NEXT PAGE)





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


